                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ASHLEY CROMWELL,                                  Case No. 18-cv-06187-EMC
                                   8                    Plaintiff,
                                                                                           SECOND ORDER RE DEFENDANT’S
                                   9             v.                                        MOTION TO DISMISS
                                  10     KAISER FOUNDATION HEALTH PLAN,                    Docket No. 15
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Currently pending before the Court is Kaiser’s motion to dismiss. Previously, the Court

                                  14   ordered Kaiser to file a copy of the plan. The Court now orders Kaiser to file a copy of the

                                  15   “Group Agreement” referred to in the plan. The filing shall be made by Friday, January 25, 2019.

                                  16

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: January 24, 2019

                                  20

                                  21                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
